Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 11/30/2021, in response to the rejection of claims 1-5 from the non-final office action, mailed on 08/05/2021, by amending claims 1, 4 and canceling claims 2-3, is acknowledged and will be addressed below. Further, note the canceled limitations are incorporated into the amended claim 1.

Claim interpretation
(1) In regards to the “An acrylic vaporizer” of claim 1,
The applicants’ specification discloses “The present invention generally relates to a technique for vaporizing an acrylic resin raw material”, see the paragraph [0001] of the published instant application. Therefore, the claimed “acrylic vaporizer” appears to merely define a vaporizer for vaporizing an acrylic resin raw material.
Again, the “acrylic” is considered a material being vaporized in the vaporizer, thus, use of the vaporizer in order to vaporize either acrylic resin raw material or non-acrylic resin raw material, such as metal raw material, does not add a patentable weight to the claimed apparatus, see the MPEP citation below. 
Consequently, when an apparatus of a prior art has a vaporizer, the apparatus of the prior art is sufficient to meet the claimed requirement.


Consequently, when an apparatus of a prior art is capable of forming a film on a substrate, the apparatus of the prior art is sufficient to meet the claimed requirement.

(2) In regards to the “fine droplets of the raw liquid” of Claim 1,
The “fine” is a relative term, thus it will be examined inclusive a relatively smaller size, such as centi-, milli-, or micro-meter smaller than meter. 

(3) In regards to the “support member” in “wherein the flow resistant part is disposed on a support member provided in the interior of the raw liquid introduction path” of Claim 5,
The applicants’ specification discloses “a part of the raw liquid introduction path 6 having a reduced inner diameter smaller than an outer diameter of the flow resistant part 7 is used as a support member, the flow resistant part 7 is arranged on the support member in a manner such that the flow resistant part 7 is prevented from falling”, see the paragraph [0049].
Consequently, the “support member” will be examined accordingly.

MPEP citations:


Claim Rejections - 35 USC § 103

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 5372754, hereafter ‘754) in view of Forrest et al. (US 20090280247, hereafter ‘247) and Tanaka et al. (US 20100186673, hereafter ‘673).
Regarding to Claim 1, ‘754 teaches:
A tank-like reservoir T containing liquid feedstock, a liquid mass flow controller LC, a liquid feedstock feeding pipe 6, a vaporizer/feeder 1, and CVD apparatus (Fig. 1, lines 35-38 of col. 4, note, from the tank to an inside of the vaporizer, a liquid introduction path is formed and a corresponding film is formed in the CVD apparatus, and the vaporizer is capable of vaporizing an acrylic material for forming acrylic resin film, see also the claim interpretation for the “acrylic” above, the claimed “An acrylic vaporizer comprising: a raw liquid introduction path through which a raw liquid of an acrylic resin film controlled in flow rate by a liquid mass flow controller flows”);
The mist nozzle 3 has the inside nozzle 3a and an outside nozzle 3b; the inside nozzle 3a is connected to the liquid feedstock feeding pipe 6 extending from the outlet of the liquid mass flow controller LC (Fig. 2, lines 9-12 of col. 5), and the carrier gas C kept at a specified pressure by the pressure regulator 5b is fed into the outside nozzle 3b (lines 45-47 of col. 5, the claimed “a nozzle device having a spout where the raw liquid that flows through the raw liquid introduction path reaches and a carrier gas introduction path configured to supply a carrier gas to the spout”);
The main vaporizer unit (2) has an evaporation space (ES) where mist (MM) of the liquid feedstock mixed with carrier gas jetted out of the mist nozzle (3) is vaporized 
A heating cylinder 2a in an innermost position, a heater 2b enclosing the heating cylinder 2a (line 67 of col. 4 to line 1 of col. 5, note the mist is vaporized by contacting the cylinder 2a, the claimed “a vaporization plate disposed in the internal space, and disposed to be in contact with the fine droplets of the raw liquid; a heater for heating the vaporization plate”);
The liquid feedstock feeding pipe 6 (lines 10-11 of col. 5, the claimed “a raw liquid introduction pipe provided in the sealed container”);
A gas discharging pipe 8 is fixed on the outlet flange 2e (lines 7-8 of col. 5, note a gas generated by vaporizing the mist flows into the CVD apparatus through the pipe 8, the claimed “and a source gas supply pipe through which a source gas generated by the fine droplets being in contact with the vaporization plate heated by the heater flows, the source gas being a gas of the raw liquid”);
Fig. 2 shows a portion of the nozzle 3 protruding into the vaporizer, thus the portion is provided on a wall surface of the vaporizer facing the evaporation space (ES) (the claimed “wherein the nozzle device is provided on a wall surface facing the internal space of the sealed container”).

‘754 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
(1A) wherein a flow resistant part having a rod shape is disposed in the raw liquid introduction path, and a conductance of the raw liquid introduction path with respect to the raw liquid is reduced by flowing the raw liquid through a gap between the flow resistant part and a wall surface of the raw liquid introduction path,
(1B) wherein the raw liquid introduction path is formed of connecting a first liquid introduction hole provided in the raw liquid introduction pipe, a second liquid introduction hole provided in a ceiling of the sealed container, and a third liquid introduction hole provided in the nozzle device, 
(1C) and wherein the flow resistant part includes a first column body disposed in the first liquid introduction hole, and a second column body disposed in the third liquid introduction hole.

In regards to the limitation of 1A:
‘247 is analogous art in the field of vapor deposition (abstract). ‘247 teaches a stopper head 112, an actuator rod 113 ([0073]), and When the stopper head 112 is positioned near or partially within the outlet 116, gas flow through the source cell 110 and outlet 116 will be restricted. Positioning the stopper head 112 away from the outlet 116 a sufficient distance will allow the maximum flow possible for the barrel 110 ([0083], see also Figs. 11-13).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a rod shape stopper, into 

In regards to the limitation of 1B:
‘673 is analogous art in the field of vaporizer (title). Fig. 2 of ‘673 shows a liquid material introduction path is formed by connecting holes of multiple blocks, see the fine hole 82 serving as a narrow flow path, in other words, connecting a hole in the material introduction head 86, a hole in the nozzle main body 80, and a hole in the unlabeled block (which is a nozzle device) attached on a surface of the nozzle main body 80.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the liquid introduction path of ‘754 formed by the nozzle 3, to be an assembly formed by connecting multiple blocks having holes, for the purpose of maintenance performance, such as replacement of corresponding piece of the multiple blocks.
Further, MPEP clearly guides it has been held by the courts that a change in shape or configuration is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final applications, see MPEP 2144.04

In regards to the limitation of 1C:

Consequently, a portion of the rod shape stopper disposed in the first block of the nozzle is a first column body, and a portion of the rod shape stopper disposed in the second or third block of the nozzle is a second column body.

Regarding to Claim 4,
Figs. 11-13 of ‘247 shows the stopper head 112 and actuator rod 113 have an outer diameter smaller than an inner diameter of the introduction path, thus in the combined apparatus, it would have a smaller diameter, for the purpose of flowing the material around the rod shape flow stopper (the claimed “wherein an outer diameter of the flow resistant part is smaller than an inner diameter of the raw liquid introduction path”).

Regarding to Claim 5,
Fig. 12 of ‘247 shows the shell 111 has a portion having a diameter smaller than a diameter of the head 112, thus the head does not fall out of the shell, therefore, in the combined apparatus, the imported stopper would have similarly disposed on a reduced portion of the introduction path of ‘754, see the claim interpretation above (the claimed “wherein the flow resistant part is disposed on a support member provided in the interior of the raw liquid introduction path”).
.

Response to Arguments
Applicants’ arguments filed on 11/30/2021 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of claim 1, the applicants argue that Forrest/’247 lacks a flow resistant part having a rod shape is disposed in the raw liquid introduction path, and that the raw liquid introduction path is formed of connecting a first liquid introduction hole provided in the raw liquid introduction pipe, a second liquid introduction hole provided in a ceiling of the sealed container, and a third liquid introduction hole provided in the nozzle device, with the flow resistant part including a first column body disposed in the first liquid introduction hole (of the raw liquid introduction path), and a second column body disposed in the third liquid introduction hole (of the nozzle device), see the 1st paragraph of page 6. 
This argument is found not persuasive because the argument is attacking the cited references individually. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections 
Again, the claimed feature is taught by ‘754, ‘247 and ‘673, together, not by ‘247 alone.

The applicants further argue that in Forrest/‘247, where the flow resistant part is disposed at the spout, this disadvantageously limits the flow rate of the raw liquid and the flow rate of the carrier gas, and it would not be possible to secure a desired function of the acrylic vaporizer. Thus, the instant application achieves advantages beyond what could have been conceived from Forrest, and Forrest lacks the configuration of the flow resistant part and column bodies thereof as required by claim 1, see the 2nd paragraph of page 6. 
This argument is found not persuasive because there is no factual support that the flow resistant part of ‘247 disadvantageously limits the flow rate of the raw liquid and the flow rate of the carrier gas, and it would not be possible to secure a desired function of the acrylic vaporizer. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Further, as discussed in the claim rejection above, the combination of the cited references clearly read into the claimed feature, therefore, it would have achieved same advantages as the applicants has. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The applicants further argue that the combination of the cited references not only lack the configuration of the flow resistant part having the column bodies of claim 1, but also would not have led one skilled in the art to the unexpected advantages of the instant application described above, see the page 7. 
This argument is found not persuasive.
Emphasized again, the examiner maintains, as discussed in the claim rejection above, the combination of the cited references clearly read into the claimed feature, therefore, it would have led one skilled in the art to the same advantages of the instant application described.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.